Third District Court of Appeal
                               State of Florida

                        Opinion filed March 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1877
                       Lower Tribunal No. 18-30789
                          ________________


                                    P.P.,
                                  Appellant,

                                     vs.

     In Re: Rolando A. Perez, et al. vs. Maria Elena Perez,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Beatrice Butchko, Judge.

      The Law Sebastian Ohanian, LLC, and Sebastian Ohanian, for
appellant.

     Arnaldo Velez, P.A., and Arnaldo Velez, for appellee Maria Elena
Perez.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.